On the court’s own motion, its decision dated March 13, 1978 is amended by striking from the first decretal paragraph everything following the words "Motion granted” and by substituting the following: "The respondent, admitted to practice before the Bar by this court on December 16, 1959, was convicted of a felony (violation of US Code, tit. 18, § 111), assault upon a federal officer, in the United States District Court for the District of New Jersey on November 22, 1976.” That judgment of conviction was affirmed by the Circuit Court of Appeals for the Third Circuit in December, 1977. This court’s order dated March 13, 1978, entered on the decision is amended accordingly. The judgment of conviction in the same court on February 28, 1977 (violation of US Code, tit 18, § 371) for conspiracy to sell stolen securities and the sale of stolen securities, as set forth in this court’s decision dated March 13, 1978, was subsequently vacated by order of the United States Circuit Court of Appeals for the Third Circuit, dated January 23, 1978, and thus was not the *1038ground upon which the respondent was disbarred. Hopkins, J. P., Latham, Rabin, Gulotta and Shapiro, JJ., concur.